Citation Nr: 0920388	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-07 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to July 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
previously before the Board in November 2008, when it was 
remanded for additional development.

The Veteran testified at a Board hearing at the RO is July 
2008.

A recent December 2008 VA examination report clarified the 
nature of the Veteran's currently diagnosed back disability, 
and the Board has refashioned the issue on appeal to 
contemplate a claim of entitlement to service connection for 
back disability, not just specifically limited to 
consideration of the previously asserted diagnosis of 
spondylolisthesis.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed back disability of 
degenerative joint disease of the lumbar spine was not 
manifested during active service or for many years 
thereafter, nor is degenerative joint disease of the lumbar 
spine otherwise related to such service.

2.  The Veteran does not currently have any diagnosed 
spondylolisthesis.


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in May 2006, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, this letter advised the Veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the August 2006 RO rating decision on appeal.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In this case, the effectively timely May 2006 VCAA letter 
provided the notice contemplated by Dingess.  The appellant 
was provided with notice of the types of evidence necessary 
to establish a disability rating and an effective date for 
any rating that may be granted, and this letter directly 
explained how VA determines disability ratings and effective 
dates.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  The Veteran 
has been afforded a VA medical examination in connection with 
the issue on appeal; the December 2008 VA examination report 
is associated with the claims file.  The Veteran's 
representative has objected to the adequacy of this 
examination, but as discussed late in this decision, the 
Board finds it to be adequate for purposes of this appeal.  
The Board further finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.



Analysis

This appeal features the Veteran's claim that service 
connection is warranted for a back disability.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury in line of duty, in 
the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Review of the entirety of the record does not support 
entitlement to service connection for a back disability.  The 
Board has considered this claim in two parts.  First, the 
Board notes that the Veteran is currently diagnosed with 
degenerative joint disease of the lumbar spine; the Board 
first considers whether service connection is warranted for 
degenerative joint disease of the lumbar spine.  Secondly, 
then, the Board notes that the Veteran was diagnosed with 
spondylolisthesis (dislocation of vertebra) of the spine 
during service; the Board thus will consider whether service 
connection for spondylolisthesis is warranted in this case.

As confirmed by the December 2008 VA examination report, the 
Veteran is currently diagnosed with degenerative joint 
disease of the lumbar spine; this is the only current back 
disability found during the VA examination of the spine, and 
the only back disability shown to have been diagnosed in any 
recent period of time.  (The Board acknowledges that 
"minimal" scoliosis was noted in the December 2008 x-ray 
findings, but this was not included among the significant 
diagnostic findings). However, the service treatment records 
contain no suggestion of any diagnosis or suspicion of 
degenerative joint disease of the spine.  This is 
particularly significant in light of the fact that the 
Veteran's spinal health became subject to substantial medical 
diagnostic scrutiny during service.  In particular, numerous 
records from 1954 show a detailed medical investigation of 
the Veteran's spine in connection with complaints of back 
pain.  None of the reports associated with this medical 
investigation of the Veteran's spinal health suggests any 
diagnoses, signs, or suspicions of degenerative joint 
disease.  Rather, the Veteran's spine was diagnosed with 
spondylolistheis; at least two separate x-ray imaging reports 
specifically disclaim any abnormalities beyond 
spondylolisthesis and questionable spondylolysis.  No other 
diagnoses pertinent to the spine were found.  The Board notes 
that the Veteran was separated from service very shortly 
after the medical investigation of his spinal problem, in 
July 1954.  Thus, the Board finds that the Veteran did not 
have any manifestations of degenerative joint disease during 
service, and did not have degenerative joint disease when he 
was separated from service.

Neither is there any post-service evidence of any diagnosis 
of degenerative joint disease within one year following 
discharge from service.  In fact, the earliest 
contemporaneous evidence of any kind suggesting degenerative 
joint disease is the December 2008 VA examination report.  
This leaves a period of over 54 years following service 
without any evidence of diagnosis or treatment for 
degenerative joint disease.  Such a lengthy period following 
service without any contemporaneous documentation of a 
pertinent complaint, diagnosis, or treatment attributed to 
degenerative joint disease weighs significantly against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

Thus, the Board is presented with an evidentiary record which 
shows no degenerative joint disease of the spine during 
service or for over 54 years following service.  Nor is there 
otherwise any probative evidence indicating that any current 
degenerative joint disease may have otherwise been medically 
caused by the Veteran's active duty military service.  The 
Board finds that the preponderance of the evidence is against 
finding entitlement to service connection for degenerative 
joint disease of the lumbar spine.

Turning attention now to consideration of the Veteran's 
contention that service connection is warranted for 
spondylolisthesis, the Board notes that although 
spondylolisthesis was diagnosed during service, the 
preponderance of the evidence is against finding that the 
Veteran currently has spondylolisthesis.  There is no 
evidence of record showing a medical diagnosis of 
spondylolisthesis in the greater than 54 years following the 
Veteran's separation from active duty service.  The December 
2008 VA examination x-ray study of the Veteran's spine, which 
was conducted specifically to investigate the alleged 
spondylolisthesis, resulted in the interpreting doctor's 
conclusion that there is "[n]o evidence of 
spondylolisthesis."  This very probatively weighs against 
any finding of current spondylolisthesis.

Service connection cannot be granted in this case for 
spondylolisthesis, as the preponderance of the probative 
evidence shows that the Veteran does not currently suffer 
from medically identifiable spondylolisthesis.  The Board 
acknowledges that the Veteran himself, in advancing these 
issues on appeal, asserts that he suffers from 
spondylolisthesis.  However, while the Veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  However, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case,  the Board 
accepts the Veteran's testimony regarding his experience of 
back symptoms, but finds that the competent medical evidence 
shows that these current symptoms are attributable to 
degenerative joint disease of the lumbar spine.  Thus, the 
Board finds that the most probative evidence shows that 
service connection is not warranted for spondylolisthesis in 
this case.  Service connection cannot be established without 
a current diagnosis of the claimed disability.  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).

The Board acknowledges contentions made in this case 
regarding the potential applicability of the presumptions of 
soundness.  By statute, every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  The Veteran is entitled 
to the presumption of soundness in this case.  However, 
application of the presumption of soundness does not result 
in a grant of service connection for any spinal disability 
because the only spinal disability shown in service was 
spondylolisthesis, and the preponderance of the evidence 
shows that the Veteran does not currently have 
spondylolisthesis; his current back symptoms are attributed 
to degenerative joint disease which is not shown to have 
manifested during service or for many years following 
service.

Even accepting, for the sake of the Veteran's argument only, 
that the Veteran did not have spondylolisthesis upon entrance 
to service, service connection cannot be warranted when the 
preponderance of the evidence is against finding that the 
Veteran currently has spondylolisthesis.  Further, the Board 
accepts that the Veteran did not have degenerative joint 
disease of the spine upon entrance to service, but service 
connection is not warranted because the preponderance of the 
evidence is against finding that the Veteran had degenerative 
joint disease of the spine during service or for many years 
following service; nor is there evidence that current 
degenerative joint disease is in any other manner causally 
related to service.

Therefore, service connection may not be granted for the 
spondylolisthesis diagnosed during service.  The Veteran has 
argued that his spinal health deteriorated during service, 
and has alleged that he had a spinal disability that was 
aggravated during that time.  However, the Board observes 
that the service treatment records repeatedly and 
uncontradictedly show that medical professionals determined, 
as stated in the June 1954 report of the Board of Medical 
Survey, that the spinal disability found at that time 
"existed prior to enlistment and ... has not been aggravated 
by Naval Service ...."  Discharge was recommended on the 
grounds that the back disability, just recently brought to 
the attention of the service treatment providers, 
"disqualifies this man from the performance of the arduous 
duties of Military Service."

The Board acknowledges the concerns raised by the Veteran and 
his representative identifying confusion and some possible 
lack of clarity in the Veteran's pertinent service treatment 
records; such is presented in contentions including those in 
the July 2008 Board hearing and the representative's April 
2009 written brief.  The Board has considered these concerns, 
but finds no basis for a grant of service connection.  On one 
hand, if the Board finds that the service treatment records 
are probative and reliable, then the preponderance of the 
evidence clearly shows that, after thorough medical 
inspection, none of the Veteran's in-service symptoms were 
attributed to any degenerative joint disease of the spine.  
Degenerative joint disease, the only spinal disability for 
which the Veteran is currently diagnosed, would be shown not 
to have manifested during service.

On the other hand, even if the Board were to find that the 
service treatment records in this case are not probative in 
showing that the back symptoms were attributable to a pre-
existing spondylolisthesis, the evidence nevertheless 
presents no indication of degenerative joint disease during 
service or due to service.  There is no contemporaneous 
evidence of any significant in-service injury to the 
Veteran's back, there is no diagnosis of degenerative joint 
disease during service or for many years following service, 
and there is no medical evidence from any time indicating 
that the current degenerative joint disease was caused by 
military service from over 50 years prior to the earliest 
diagnosis reflected in the claims file.  The Board notes that 
the Veteran himself signed a statement in June 1954 
acknowledging the finding of "spondylolisthesis ... which was 
not incurred in, or aggravated by, a period of active 
military service."  The Veteran's June 1954 statement 
further indicated that "I further certify that it has been 
fully explained to me that if I sign this waiver I shall be 
discharged from the Naval Service in the near future without 
further hearing and without disability retirement pay or 
severance pay and without any compensation whatsoever."  The 
Board finds that this signed statement strongly suggests that 
the Veteran himself did not believe that he suffered from 
back disability due to any injury during service; this, 
considered together with the absence of any contemporaneous 
indication of in-service back injury, weighs against finding 
that any chronic disability (or aggravation of disability) 
resulted from an in-service injury.

The Veteran's representative has also noted that the report 
of the December 2008 VA examination was signed by an 
individual identified as an "RN, NP."  It was co-signed by 
an individual identified as an "M.D." and further 
identified as a "Board Certified Psychiatrist - Director of 
C & P."  Although the Board recognizes the contention 
regarding the adequacy of the examination, it is noted that 
the x-ray examination conducted as part of the December 2008 
examination was interpreted by an individual identified as an 
"MD."  It is the x-ray report which is the most significant 
determinative item of medical evidence in this case as it 
show no evidence of spondylolisthesis.  Under these 
circumstances the Board sees no useful purpose in again 
remanding the case for another examination.  

The Board further finds that the contemporaneous service 
treatment records contain competent conclusions from medical 
professionals informed by examination, multiple x-ray studies 
of the spine, and the Veteran's own account of his symptoms 
and history.  The Board views these service treatment records 
to be most probative on the medical questions concerning 
service in this case; they are also uncontradicted by any 
other probative medical evidence in this case.  The service 
treatment records show no degenerative joint disease during 
service; they show that the Veteran's complaints of back pain 
during service were attributed to a different diagnosis with 
no suggestion of degenerative joint disease.

In conclusion, the preponderance of the evidence is against 
finding that the Veteran developed degenerative joint disease 
during service, for many years following service, or 
otherwise due to service.  The preponderance of the evidence 
is against finding that the Veteran's in-service 
manifestations of back pain were due to any pathology other 
than the spondylolisthesis identified at that time, and the 
preponderance of the evidence is against finding that the 
Veteran currently is diagnosed with spondylolisthesis.  Thus, 
the preponderance of the evidence is against entitlement to 
service connection for any back disability in this case.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


